Citation Nr: 1439230	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO. 09-40 772	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1987 to August 1990 and from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2013 the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

An acquired psychiatric disability, to include schizophrenia, did not manifest in service and psychosis was not manifest within one year thereafter, and the most persuasive and credible evidence of record shows that the Veteran's psychiatric disability was not causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2007 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service personnel records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.  Attempts to obtain the service treatment records were exhausted and the records were determined to be unavailable.  However, as will be discussed below, the Veteran asserted that he did not receive any in-service treatment for his mental health.

The Veteran also testified at an August 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative of the North Carolina Division of Veterans Affairs.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his psychiatric disability.  The VLJ asked the Veteran about the progression of the disability, when his symptoms began, the course of treatment, and whether he was receiving treatment outside of VA.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, the Veteran's claim was remanded in February 2014 to schedule the Veteran for an appropriate VA examination and to obtain outstanding VA treatment records and private records from Dr. Adak.  The record contains additional VA treatment records from the Fayetteville VAMC as well as a February 2014 letter sent to the Veteran requesting that he complete and return an authorization and consent to release form.  The Veteran did not respond to this request and has submitted no additional information with regard to potential records in the possession of Dr. Adak.  In this respect, the Board notes that, while VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

In light of above, the Board's prior remand directives with respect to attempting to obtain the Veteran's private medical records have been substantially completed. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2002 and April 2014.  The Board finds that the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  As such, the Board finds that the February 2014 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Schizophrenia, a psychosis, is recognized as chronic condition in § 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Acquired psychiatric disability

The Veteran has asserted that he experienced severe stress and trauma while working as a Corpsman during service.  Since that time he reports that he has experienced psychological difficulties.  His mother has also submitted a written statement and provided testimony that her son's behavior was noticeably different upon his immediate exit from service.  She also chronicled the trouble he experienced in the 1990's, including being removed from school and seeking treatment in 1995, and going missing for 30-40 days (when this occurred is unclear).  However, after review of the evidence, the Board finds that service connection for an acquired psychiatric disability is not warranted.

The evidence reflects that the Veteran was first diagnosed with schizophrenia in May 2001, approximately 10 years after separation.  Prior to this there is no medical evidence of record that he was treated for or hospitalized for his condition.  As mentioned above, the Veteran's service treatment records were determined to be unavailable for review.  However, in several written statements, as well as his August 2013 hearing testimony, the Veteran asserted that he did not receive any in-service mental health treatment.  Rather, the Veteran insists that he informally spoke with staff physicians who recommended rest.  The Veteran also insisted that he did not seek treatment during service due to fear of being discharged or looked down upon by superiors.  However, by his own admission, as well as his mother's, he did not seek mental health treatment until at least 1995, four years after separation.

The April 2014 VA addendum opinion is particularly probative on this issue.  After a complete review of the record, the clinician opined that the Veteran apparently had some signs of mental distress during service.  He remarked that this was common for medical corpsmen.  However, he continued, noting that there was no evidence in the medical record that the Veteran developed any grossly psychotic process until at least a few years after discharge.  Rather, he opines that the Veteran may have had some mental health issues consistent with a diagnosis of adjustment disorder while in service, but there was no evidence to support a diagnosis of schizophrenia, the Veteran's current diagnosis.  He therefore concluded that:

"...it is less likely than not that the Veteran's current psychotic diagnosis had its origin during his military service.  Simply, the presence of mental health issues, even conceding the accuracy of the Veteran's report of his own symptoms while on active duty, does not establish that his severe psychotic mental illness began while he was on duty.  The Veteran showed no grossly disorganized or otherwise incapacitating psychiatric symptomatology and was not discharged for medical reasons."

The examiner also concluded that there was no evidence of any development of grossly psychotic symptomatology within one year of discharge.

The Board finds the VA clinician's opinion to be highly probative.  The clinician supported his opinion with adequate rationale.  Specifically, he notes the gap between discharge and treatment, along with the lack of reported psychotic symptoms in service and within one year of discharge.  Further, while the Veteran and his mother are competent to relate what comes to them through their senses, such as behavioral changes, they are not competent to render a complex medical opinion, as they have not demonstrated themselves to possess the necessary medical expertise.  In this case, determination of the etiology of the Veteran's schizophrenia is a complex medical question requiring medical expertise to answer.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  In light of the above, the record is negative for a competent and probative medical opinion relating the Veteran's schizophrenia to service.

Continuity of symptomatology has also not been demonstrated in this case.  As described, the Veteran's reported symptoms during service do not support a diagnosis of schizophrenia during service or within one year of separation.  While records were not made available from Dr. Adak, by the Veteran and his mother's assertions, the earliest a diagnosis or treatment took place was 1995, four years after service.  Additionally, the earliest diagnosis of record occurred in May 2001, nearly 10 years after separation.  The Board also finds it unlikely that the Veteran would not seek treatment for four years following discharge had he been experiencing symptoms of schizophrenia at that time.  Based on this evidence, it is less likely than not that the Veteran's schizophrenia began during service or within one year of separation.

As the weight of the evidence is against the claim, the criteria for service connection for an acquired psychiatric disability are not met.  There is no doubt to be resolved, and service connection is not warranted on a direct basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


